Citation Nr: 0805780	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right hallus valgus.

3.  Entitlement to a compensable initial evaluation for right 
mallet toes two and three.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
February 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, in pertinent part, granted service 
connection and assigned initial ratings.

The veteran testified at a hearing in December 2007 before 
the undersigned Veterans Law Judge.  The veteran provided 
additional documentary evidence following the hearing.  Such 
evidence was accompanied by a waiver of agency of original 
jurisdiction (AOJ) consideration.  Therefore, appellate 
review may proceed.  See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran did not receive complete notice as required by 
the Veterans Claims Assistance Act of 2000 (VCAA).  Along 
with the statement of the case in July 2006, the veteran was 
informed that she would be assigned a rating using 38 Code of 
Federal Regulations, Part 4, and that VA would consider 
evidence of the nature, severity, and duration of her 
symptoms, as well as the impact of the condition on her 
employment.  Significantly, however in Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008), the Court 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a veteran who is seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  
        
In that case, the Court found that the VCAA notice that was 
provided to the appellant was inadequate.  The first letter 
provided information concerning what is required to 
substantiate a service connection claim, and hence clearly 
was not adequate.  The second letter only advised the 
appellant to submit evidence that shows that his disability 
had "gotten worse."  The Court found that the notice 
provided was inadequate due to the confusing nature of the 
two notices, and the failure to explain that evidence is 
required to demonstrate the worsening of the service-
connected condition and the effect of that worsening on the 
veteran's occupational and daily life, or to provide, at 
least in general terms, the criteria beyond the effect of the 
worsening of the disability upon the occupational and daily 
life that is necessary to be awarded the higher disability 
rating for the condition.  

Accordingly, adequate section 5103(a) notice for the 
appellant's higher initial ratings claims should have 
included, at a minimum, notification that she must either 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on her employment and daily 
life.  Additionally, because at least some of the higher 
disability ratings authorized under the DC (and referenced 
DCs) under which her disabilities are rated are based on 
specific criteria beyond the obvious effect of the worsening 
of the disability and its effect upon heremployment and daily 
life, the Secretary should have notified the appellant, at 
least in general terms, of the information and evidence 
necessary to establish these more specific criteria. 

Applying these principles to the present case, the Board 
finds that veteran was previously provided a VCAA 
notification letter regarding disability ratings and 
effective dates, but it did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  In fact, the letter in the 
present case contained virtually the same information which 
was found to be inadequate in Vazquez-Flores v. Peake.  A 
remand is required to correct this deficiency.

It appears that there are relevant medical records which have 
not been associated with the claims file.  At her December 
2007 hearing, the veteran said that she was about to begin 
receiving treatment at a VA facility.  She also said that she 
had received treatment from private providers Dr. True, Dr. 
Figge, and Dr. Condro.  Although the veteran may have 
submitted pieces of these records, a remand is necessary so 
that complete records can be obtained.

The veteran underwent a VA examination for her irritable 
bowel syndrome in October 2006.  That examination did not 
address the frequency and severity of her symptoms, 
particularly diarrhea, constipation, and bowel function.  In 
order to properly assess the veteran's disability evaluation, 
a remand is necessary so that a new examination can be 
conducted.

Finally, the veteran informed VA in December 2007 that her 
address had changed to Rock Island, Illinois, but it appears 
that subsequent supplemental statements of the case were sent 
to her former address in Blakeslee, Pennsylvania.  

Accordingly, the case is REMANDED for the following action:

1.  Re-issue the supplemental statement 
of the case originally issued in 
December 2007, and send the document to 
the veteran's new address.  

2.  VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in her possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The veteran should be sent a revised 
duty-to-assist notice regarding the 
claims for higher evaluations.  The 
notice letter must explain that evidence 
is required to demonstrate the worsening 
of the service-connected conditions and 
the effect of that worsening on the 
veteran's occupational and daily life, or 
to provide, at least in general terms, 
the criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability ratings for the conditions 
(such as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time to 
respond.  VA should attempt to obtain any 
additional evidence identified by the 
veteran.

3.  The veteran's current VA treatment 
records should be associated with the 
claims file.  If these records cannot 
be obtained, then evidence of attempts 
to obtain them should be associated 
with the claims file.

4.  The records of Dr. True, Dr. Figge, 
and Dr. Condro should be associated 
with the claims file.  If these records 
cannot be obtained, then evidence of 
attempts to obtain them should be 
associated with the claims file.

5.  The RO should make arrangements for 
the veteran to undergo VA examination 
to determine the level of impairment 
resulting from her service-connected 
IBS.  All indicated tests and studies 
should be conducted.  The examiner 
should review the medical evidence of 
record in conjunction with the 
examination findings to determine the 
current nature and severity of the 
veteran's service-connected IBS.  The 
claims folders must be made available 
to the physician for review and he/she 
is requested to offer an opinion as to 
whether the veteran's IBS is currently 
manifested by diarrhea, or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress, or by 
other symptomatology.  The examiner is 
further requested to offer an opinion 
as to the severity of the veteran's 
current symptoms.  If the physician is 
unable to make such assessments or 
opinions, he/she should so state.  The 
clinical findings and reasoning which 
form the bases for any opinions should 
be set forth in the medical report.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and her representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



